Citation Nr: 1735739	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-28 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes mellitus type II with erectile dysfunction, rated as 20 percent prior to February 1, 2016, and 60 percent thereafter.

2.  Entitlement to a higher initial rating for right upper extremity diabetic neuropathy, rated as 0 percent prior to February 1, 2016, and 10 percent thereafter.

3.  Entitlement to a higher initial rating for left upper extremity diabetic neuropathy, rated as 0 percent prior to February 1, 2016, and 10 percent thereafter.

4.  Entitlement to a higher initial rating for right lower extremity diabetic neuropathy, rated as 0 percent prior to February 1, 2016, and 10 percent thereafter.

5.  Entitlement to a higher initial rating for left lower extremity diabetic neuropathy, rated as 0 percent prior to February 1, 2016, and 10 percent thereafter.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II with erectile dysfunction.  
7.  Entitlement to a separate compensable rating for diabetic retinopathy.  

8.  Entitlement to service connection for a bilateral hearing loss disability.  

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for upper respiratory disability, claimed as due to exposure to asbestos.

11.  Entitlement to service connection for residuals of renal cell carcinoma and renal failure, other than service-connected nephropathy, claimed as due to exposure to herbicide agents and secondary to service-connected diabetes mellitus type II with erectile dysfunction.

12.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

13.  Entitlement to service connection for psychiatric disability, other than PTSD, to include as secondary to service-connected disabilities.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A May 2016 rating decision increased the initial rating for diabetes mellitus type II with erectile dysfunction from 20 percent to 60 percent effective February 1, 2016.  Staged ratings have been created and the issue on appeal has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35   (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In addition, the May 2016 rating decision granted service connection for diabetic nephropathy and assigned an initial 60 percent rating effective February 1, 2016.  The issue on appeal included entitlement to service connection for renal carcinoma and renal failure.  The Board recognizes that nephropathy is renal disease.  However, to the extent that the Veteran has claimed that he has kidney disability other than the service-connected nephropathy, manifesting as residuals from renal carcinoma and renal disease, the Board finds that the issue of service connection for residuals of renal carcinoma and renal failure remains on appeal.  

The May 2016 rating decision also granted service connection for left lower extremity diabetic neuropathy and assigned an initial 10 percent rating effective February 1, 2016, granted service connection for left upper extremity diabetic neuropathy and assigned an initial 10 percent rating effective February 1, 2016, granted service connection for right lower extremity diabetic neuropathy and assigned an initial 10 percent rating effective February 1, 2016, and granted service connection for right upper extremity diabetic neuropathy and assigned an initial 10 percent rating effective February 1, 2016.  However, the November 2011 rating decision granted service connection for diabetes mellitus type II, with erectile dysfunction and peripheral neuropathy, bilateral upper and lower extremities, and assigned an initial 20 percent rating effective August 19, 2010.  The peripheral neuropathy of the bilateral upper and lower extremities, were considered noncompensable complications of diabetes mellitus type II.  Therefore, the issues on appeal have been recharacterized as entitlement to higher initial ratings prior to February 1, 2016 and thereafter.   

The Veteran specifically claimed service connection for PTSD.  However, review of the VA medical treatment records shows diagnoses of major depressive disorder.  Therefore, the issue of entitlement to service connection for psychiatric disability, other than PTSD, is before the Board for appellate review.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

Additional evidence was associated with the claims file following certification of the appeal to the Board.  However, the additional evidence was considered by the Agency of Original Jurisdiction (AOJ) in a May 2016 rating decision regarding higher initial ratings for diabetes mellitus type II and the diabetic neuropathy of the upper extremities and lower extremities.  With respect to the other issues decided herein, the additional evidence is not relevant and a waiver of initial AOJ review of the evidence is not required. 

The issues of entitlement to a separate compensable rating for diabetic retinopathy, entitlement to service connection for renal cell carcinoma and renal failure, claimed as due to exposure to herbicide agents and secondary to service-connected diabetes mellitus type II with erectile dysfunction, entitlement to service connection for psychiatric disability, other than PTSD, to include as secondary to service-connected disabilities, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to February 1, 2016, the Veteran's diabetes mellitus type II with erectile dysfunction required insulin and a restricted diet, but not a regulation of his activities.

2.  From February 1, 2016, the Veteran's diabetes mellitus type II with erectile dysfunction did not manifest in episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.

3.  Prior to February 1, 2016, the diabetic neuropathy of the upper extremities manifested in mild incomplete paralysis, but not moderate or severe incomplete paralysis or complete paralysis.  

4.  From February 1, 2016, the diabetic neuropathy of the upper extremities manifested in moderate incomplete paralysis, but not severe incomplete paralysis or complete paralysis.  

5.  Prior to February 1, 2016, the diabetic neuropathy of the lower extremities manifested in mild incomplete paralysis, but not moderate, moderately severe, or severe incomplete paralysis or complete paralysis.  

6.  From February 1, 2016, diabetic neuropathy of the lower extremities manifested in moderately severe incomplete paralysis, but not severe incomplete paralysis or complete paralysis.  

7.  The competent evidence supports a finding that the Veteran has a hypertension disability that is proximately due to his service-connected diabetes.

8.  The competent evidence does not relate bilateral hearing loss and tinnitus to in-service acoustic trauma.  

9.  The competent evidence does not show a currently diagnosed upper respiratory disability.  

10.  The competent evidence does not reflect a diagnosis of PTSD in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher initial rating for diabetes mellitus type II with erectile dysfunction, rated as 20 percent prior to February 1, 2016, and 60 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  Prior to February 1, 2016, the criteria for an initial 10 percent rating, but no higher, for right upper extremity diabetic neuropathy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

3.  From February 1, 2016, the criteria for an initial 30 percent rating, but no higher, for right upper extremity diabetic neuropathy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

4.  Prior to February 1, 2016, the criteria for an initial 10 percent rating, but no higher, for left upper extremity diabetic neuropathy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

5.  From February 1, 2016, the criteria for an initial 20 percent rating, but no higher, for left upper extremity diabetic neuropathy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

6.  Prior to February 1, 2016, the criteria for an initial 10 percent rating, but no higher, for right lower extremity diabetic neuropathy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).
7.  From February 1, 2016, the criteria for an initial 40 percent rating, but no higher, for right lower extremity diabetic neuropathy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

8.  Prior to February 1, 2016, the criteria for an initial 10 percent rating, but no higher, for left lower extremity diabetic neuropathy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

9.  From February 1, 2016, the criteria for an initial 40 percent rating, but no higher, for left lower extremity diabetic neuropathy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

10.  The criteria for entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

11.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

12.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

13.  The criteria for entitlement to service connection for upper respiratory disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

14.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Diabetes Mellitus

Prior to February 1, 2016, the Veteran's diabetes mellitus type II with erectile dysfunction is rated as 20 percent disabling and is rated as 60 percent disabling from February 1, 2016.  

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus which requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus when it requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for diabetes mellitus which requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913. Id. at Note (1).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

Prior to February 1, 2016, the objective clinical findings do not show that the Veteran's diabetes mellitus type II required regulation of activities to warrant an initial rating in excess of 20 percent.  Specifically, the October 2011 VA medical examination report noted that the Veteran's treatment included prescribed oral hypoglycemic agent and that his activities were not regulated.  Review of the record does not show that the Veteran was instructed by a physician to avoid strenuous occupational and recreational activities, as was required for higher ratings under Diagnostic Code 7913.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

While the Board recognizes the Veteran's statements that he feels limited in his activities due to his diabetes mellitus type II, he has not been shown to possess the medical expertise or knowledge to determine whether he needs to restrict strenuous occupational or physical activities for his diabetes mellitus type II.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board attaches greater probative value to the October 2011 VA medical examination report which found that the Veteran's diabetes mellitus type II did not require regulation of activities.  As a result, an initial rating in excess of 20 percent for diabetes mellitus is not warranted prior to February 1, 2016.

From February 1, 2016, the objective clinical findings, specifically the Diabetes Mellitus Disability Benefits Questionnaire (DBQ) completed by G. A. W., M.D., indicated that the Veteran's treatment for diabetes mellitus included restricted diet, prescribed oral hypoglycemic agents, and more than 1 injection of insulin per day.  Dr. G. A. W. indicated that the Veteran saw his diabetic provider less than two times per month and had two episodes of ketoacidosis requiring hospitalization over the past 12 months.  There were no episodes of hypoglycemia requiring hospitalization over the past 12 months.  He had no unintentional weight loss attributable to diabetes mellitus, but had progressive loss of strength attributable to diabetes mellitus.  The April 2016 VA examination report noted restricted diet and prescribed oral hypoglycemic agent.  The examiner indicated that he visited his diabetic care provider less than two times per month and did not have any episodes of ketoacidosis requiring hospitalization over the past 12 months.  The Veteran was not currently on insulin.  

In this case, the Board finds that an initial rating in excess of 60 percent is not warranted from February 1, 2016.  The evidence does not show episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The criteria for a higher rating under this Diagnostic Code are conjunctive not disjunctive.  Therefore, the absence of at least three hospitalizations per year or weekly visits to a diabetic care provider results in the denial for a higher rating of 100 percent.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria); but see Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

As previously noted, noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913.  With respect to any compensable complications of the Veteran's diabetes mellitus type II that may be separately rated, the Veteran is in receipt of separate ratings for diabetic neuropathy of the upper extremities and lower extremities.  In addition, the claim for a separate compensable rating for diabetic retinopathy is remanded for additional development.  Concerning any separate rating for erectile dysfunction, the Board finds that a separate compensable rating is not warranted.  In order to receive a compensable rating under Diagnostic Code 7522, there must not only be erectile dysfunction, but there must also be competent evidence of a penile deformity, which is not shown by the evidence.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).  As there is no evidence of deformity, a separate compensable rating for erectile dysfunction is not warranted.

In sum, there is no identifiable period that would warrant an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction prior to February 1, 2016 or an initial rating in excess of 60 percent from February 1, 2016.  Staged ratings, other than what are currently assigned, are not appropriate.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claim for an increased initial rating for diabetes mellitus type II with erectile dysfunction.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Diabetic Neuropathy of the Upper Extremities

The Veteran's diabetic neuropathy of the right upper extremity is currently rated as 10 percent disabling from February 1, 2016 under Diagnostic Code 8515.  The diabetic neuropathy of the left upper extremity is also currently rated as 10 percent disabling from February 1, 2016 under Diagnostic Code 8515.  

VA medical treatment records show complaints of numbness, tingling, and pain.  

The February 1, 2016 Diabetic Sensory-Motor Peripheral Neuropathy DBQ completed by Dr. G. A. W. indicated moderate incomplete paralysis of the radial nerve, median, and ulnar nerves.  Dr. G. A. W. stated that the Veteran had decreased ability to maintain grip and grasp strength of upper extremities.  
Prior to February 1, 2016, the evidence shows complaints of numbness, tingling, and pain, concerning the upper extremities.  While the symptoms appear wholly sensory without objective evidence of incomplete paralysis, the Board finds that the criteria for mild incomplete paralysis are met for the left upper extremity and the right upper extremity.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Therefore, initial ratings of 10 percent, but no higher, are warranted for diabetic neuropathy of the left upper extremity and diabetic neuropathy of the right upper extremity prior to February 1, 2016.  Again, there is no competent evidence indicating moderate or severe incomplete paralysis or complete paralysis prior to February 1, 2016.  In addition, the Board finds that the Veteran's neuropathy is more akin to mild incomplete paralysis as opposed to moderate incomplete paralysis.  In this respect, the October 2011 VA medical examination report showed an assessment of mild numbness to the upper extremities, strength was 5/5 in all areas tested, and reflexes were 2+ (normal) in all areas tested.  Therefore, initial ratings in excess of 10 percent are not warranted prior to February 1, 2016.  

From February 1, 2016, the Board finds that the competent evidence is in equipoise as to whether the diabetic neuropathy of the left upper extremity and diabetic neuropathy of the right upper extremity manifest in moderate incomplete paralysis.  The Board assigns great probative value to the February 1, 2016 DBQ in which Dr. G. A. W. indicated assessments of moderate incomplete paralysis.  Accordingly, the Board finds that an initial rating of 20 percent, but no higher, for the left upper extremity is warranted effective February 1, 2016, the first objective evidence demonstrating such symptoms, and an initial rating of 30 percent, but no higher, for the right upper extremity is warranted effective February 1, 2016, the first objective evidence demonstrating such symptoms.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  However, the Board finds that the Veteran's diabetic neuropathy is not more akin to severe incomplete paralysis or complete paralysis.  In this respect, the February 1, 2016 DBQ only indicated moderate incomplete paralysis.  In addition, the symptoms of constant pain, intermittent pain, paresthesias/dysesthesias and numbness were evaluated as moderate.  Strength was 4/5 in all areas tested.  Thus, higher initial ratings are not warranted.

Further, the Board recognizes that the February 1, 2016 Diabetic Sensory-Motor Peripheral Neuropathy DBQ indicated involvement of the radial and ulnar nerves.  However, rating the disabilities under Diagnostic Code 8514 pertaining to the radial nerve or Diagnostic Code 8516 pertaining to the ulnar nerve would not result in higher ratings.  Indeed, a moderate incomplete paralysis would only result in a 30 percent for the right extremity and a 20 percent rating for the left extremity under either code, which is currently assigned under Diagnostic Code 8515.  There is no evidence of complete paralysis of either extremity.    

Finally, the Board notes that the recent VA medical examination report indicates that the Veteran's dominant hand is his right and the February 2016 DBQ indicates that his dominant hand is his right.  While the October 2011 VA examination report indicated that the Veteran's dominant hand was his left, the Board attaches greater probative value to the two other examinations indicating that his dominant hand was his right hand.  Further, even if his dominant hand is his left, such would only change the assignment of the 30 percent rating to his left upper extremity and the 20 percent rating to his right upper extremity and would not result in any decrease in VA compensation benefits.

In sum, there is no identifiable period that would warrant initial ratings in excess of 10 percent for the Veteran's diabetic neuropathy of the left upper extremity or right upper extremity prior to February 1, 2016 or in excess of 20 percent from February 1, 2016 for the left upper extremity or in excess of 30 percent from February 1, 2016 for the right upper extremity.  Staged ratings are not appropriate, other than those assigned.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claims.  The benefit-of-the-doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.




Diabetic Neuropathy of the Lower Extremities

The Veteran's diabetic neuropathy of the right lower extremity is currently rated as 10 percent disabling from February 1, 2016 under Diagnostic Code 8520.  The diabetic neuropathy of the left lower extremity is also rated as 10 percent disabling from February 1, 2016 under Diagnostic Code 8520.  

Under the criteria of Diagnostic Code 8520 for rating impairment of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

VA medical treatment records show complaints of numbness, tingling, and pain.  

An October 2011 VA medical examination report shows a diagnosis of diabetic peripheral neuropathy.  The Veteran reported complaints of numbness and tingling.  The examiner noted mild numbness to the upper extremities and moderate numbness to the lower extremities.  Strength was 5/5 in all areas tested and reflexes were 2+ (normal) in all areas tested.  The examiner indicated that the nerves were normal.  The Veteran had weakness in his legs.  

The February 1, 2016 DBQ shows that Dr. G. A. W. indicated moderately severe incomplete paralysis of the right and left extremities pertaining to the sciatic and femoral nerves.  Dr. G. A. W. stated that the Veteran experienced loss of tactile sensation in lower extremities affecting ambulation.  

Prior to February 1, 2016, the Board finds that the evidence indicates mild incomplete paralysis of the left lower extremity and right lower extremity.  Thus, an initial rating of 10 percent is warranted for the left lower extremity and an initial rating of 10 percent is warranted for the right lower extremity prior to February 1, 2016.  However, initial ratings in excess of 10 percent are not warranted prior to February 1, 2016.  While the evidence shows complaints of numbness, tingling, weakness, and moderate numbness on examination in October 2011, the evidence does not show moderate incomplete paralysis.  In fact, the October 2011 VA examiner indicated that all reflexes were normal and strength was normal in all areas tested.  Therefore, initial ratings in excess of 10 percent are not warranted prior to February 1, 2016.    

From February 1, 2016, the Board finds that the evidence is in equipoise as to whether the diabetic neuropathy of the left lower extremity and diabetic neuropathy of the right lower extremity manifests in moderately severe incomplete paralysis.  Thus, a higher initial rating of 40 percent is warranted for the diabetic neuropathy of the left lower extremity and a higher initial rating of 40 percent is warranted for diabetic neuropathy of the right lower extremity effective February 1, 2016, the date of the DBQ which is the first objective evidence indicating such symptomatology.  However, there is no evidence of any marked muscle atrophy or complete paralysis to warrant higher initial ratings for the left lower extremity or right lower extremity from February 1, 2016.  

In addition, the Board notes that the February 1, 2016 DBQ indicated involvement of the femoral nerve.  However, rating the Veteran's disabilities under Diagnostic Code 8526 pertaining to the femoral nerve as opposed to Diagnostic Code 8520 would not result in higher ratings.  Indeed, Diagnostic Code 8526 only provides a rating of 30 percent for severe incomplete paralysis.  Further, there is no evidence of complete paralysis.  

In sum, there is no identifiable period that would warrant initial ratings in excess of 10 percent for the Veteran's diabetic neuropathy of the left lower extremity or right lower extremity prior to February 1, 2016 or in excess of 40 percent from February 1, 2016.  Staged ratings are not appropriate, other than those assigned.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claims for initial ratings in excess of 10 percent prior to February 1, 2016 and initial ratings in excess of 40 percent from February 1, 2016.  The benefit-of-the-doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
 
The Board adds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with respect to these claims for higher ratings.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Legal Criteria - Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis under the provisions of 38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Hypertension

The evidence of record establishes that the Veteran has hypertension.  The Veteran contends his hypertension is secondary to his diabetes mellitus.  Significantly, upon examination for diabetes in February 2016, Dr. G.A.W. specifically answered "yes" when asked if the Veteran has hypertension that is at least as likely as not due to diabetes mellitus.  Importantly, the Diabetes DBQ specifies that to answer in the affirmative, diabetic renal disease must be present.  Indeed, as noted in the Introduction above, the Veteran has already been service-connected for diabetic nephropathy, and Dr. G.A.W. consistently noted on kidney examination that the Veteran's hypertension is linked his diabetic renal dysfunction.  Accordingly, the benefit sought on appeal is granted on a secondary basis.

Hearing Loss and Tinnitus

In this case, the Veteran did not appear for a scheduled VA medical examination for his claims for service connection for hearing loss and tinnitus.  He has not provided good cause for failure to report and has not requested a new VA medical examination.  38 C.F.R. § 3.655.  Therefore, the Board will adjudicate the claims based on the evidence of record.

In this case, the medical treatment records show complaints of hearing loss and tinnitus.  A May 2011 audiogram indicates that the Veteran's bilateral hearing loss is a disability for VA purposes.  38 C.F.R. § 3.385.  

The service medical treatment records are absent for any indication of hearing loss or tinnitus.  In this respect, the August 1967 separation report of medical examination shows that all systems were clinically evaluated as normal, including ears.  The Board acknowledges that audiometric testing was not completed at separation from active service.  However, the Veteran is competent to describe his exposure to noise as Boatswain's mate.  In addition, according to the Duty MOS Noise Exposure Listing, a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure, the MOS of a boatswain mate has a high probability of hazardous noise exposure.  As such, the Board finds that the Veteran was likely exposed to hazardous noise during service.

There is no indication of any complaints of hearing loss or tinnitus until decades after separation from active service.  While the Veteran is competent to report his symptoms, he has not reported that his symptoms were chronic since service.  38 C.F.R. § 3.303(b).  Indeed, a September 2012 VA medical treatment record shows that the Veteran reported military noise exposure, but also reported noise exposure for 30 years with the "CSX Railroad."  

In this respect, the competent evidence of record does not relate the Veteran's current diagnosed disabilities to his in-service noise exposure.  Again, the Veteran did not appear for his scheduled VA medical examination report, which was requested so that a VA medical examiner could opine as to the etiology of his claimed hearing loss and tinnitus.  The Veteran is competent to report his symptoms such as difficulty hearing and ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to express an opinion that his current bilateral hearing loss and tinnitus is etiologically related to in-service noise exposure as opposed to any other factor, to include his post-service civilian employment.  He has not been shown to possess the requisite medical expertise or knowledge to provide such an opinion.  Again, he has not reported that his symptoms had their onset and continued since active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In light of the above, the evidence is against the claims for service connection for bilateral hearing loss and service connection for tinnitus.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Upper Respiratory Disability

The Veteran contends that he has an upper respiratory disability related to exposure to asbestos during his period of active service.  However, review of the medical evidence of record does not reflect a diagnosis of a chronic upper respiratory disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).  As there is no diagnosis of a respiratory disability, the Veteran's claim must be denied.

The Board acknowledges the Veteran's belief that he has a respiratory disability.   However, the Veteran has not been shown to possess the requisite medical expertise or knowledge to render a medical diagnosis of a respiratory disability.  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the diagnosis of a respiratory disability, involves a complex medical question and does not lend itself to lay opinion evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Such a disease is not one susceptible to lay diagnosis.  The Board finds that the Veteran is not competent to diagnose himself with a respiratory disability.  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the DSM-IV. 38 C.F.R. § 4.125 (a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

The Veteran reported that his stressor was that his ship ran aground off the coast of Vietnam during a typhoon and he had to use a line to go ashore through water up to his neck.  However, as will be discussed below, the issue of entitlement to service connection for PTSD is being denied due to the absence of a current diagnosis of PTSD.  Therefore, the Board will only address the element of service connection that is missing, i.e., competent evidence of a current disability.  38 C.F.R. § 3.304 (f). 

The medical treatment records are absent for any diagnosis of PTSD. In addition, the Veteran was provided a VA examination in October 2011.  Following examination and testing of the Veteran, the examiner indicated that the Veteran did not have a mental health diagnosis and did not meet criteria for diagnosis of PTSD.

In this case, the Board assigns great probative weight to the VA examiner's opinion as to whether the Veteran has a current diagnosis of PTSD.  The Board finds the VA examiner's opinion is highly probative because the examiner reviewed the claims folder, examined the Veteran, applied the DSM-IV criteria to the Veteran's specific report of history and medical symptoms, and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  As a result, the Board finds that service connection cannot be granted for PTSD based on the absence of a competent diagnosis of PTSD.  38 C.F.R. § 3.304 (f).

The Board recognizes the Veteran's belief that he has PTSD.  The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In a claim of service connection for PTSD, there is a legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  38 C.F.R. § 3.304.  Accordingly, the diagnosis of PTSD is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose PTSD in accordance with the DSM-IV.  Therefore, his statements regarding a diagnosis of PTSD are not considered competent and are not probative as to whether he has a diagnosis of PTSD. Moreover, the Board assigns great probative value to the VA examiner's opinion because the examiner has medical expertise, discussed the DSM-IV criteria for PTSD, and determined that the criteria for a diagnosis of PTSD have not been met.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997). In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  There is no evidence of a competent diagnosis of PTSD.

In light of the absence of a competent diagnosis of PTSD, service connection for PTSD is denied.  38 C.F.R. § 3.304 (f); 4.125.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a higher initial rating for diabetes mellitus type II with erectile dysfunction, rated as 20 percent prior to February 1, 2016, and 60 percent thereafter, is denied.  

Prior to February 1, 2016, an initial 10 percent rating, but no higher, for right upper extremity diabetic neuropathy, is granted.

From February 1, 2016, an initial 30 percent rating, but no higher, for right upper extremity diabetic neuropathy, is granted.

Prior to February 1, 2016, an initial 10 percent rating, but no higher, for left upper extremity diabetic neuropathy, is granted.

From February 1, 2016, an initial 20 percent rating, but no higher, for left upper extremity diabetic neuropathy, is granted.

Prior to February 1, 2016, an initial 10 percent rating, but no higher, for right lower extremity diabetic neuropathy, is granted.

From February 1, 2016, an initial 40 percent rating, but no higher, for right lower extremity diabetic neuropathy, is granted.

Prior to February 1, 2016, an initial 10 percent rating, but no higher, for left lower extremity diabetic neuropathy is granted.

From February 1, 2016, an initial 40 percent rating, but no higher, for left lower extremity diabetic neuropathy, is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for upper respiratory disability, claimed as due to exposure to asbestos, is denied.

Entitlement to service connection for PTSD is denied.  


REMAND

Concerning a separate compensable rating for diabetic retinopathy, the VA medical treatment records reflect a diagnosis.  However, an April 2016 VA examination report did not indicate that the Veteran had a diagnosis of diabetic retinopathy.  The Board finds that the Veteran must be afforded a VA examination to determine if he has diabetic retinopathy and, if so, the manifestations of the disability.  

The Veteran contends that the residuals of his renal carcinoma are related to his active service.  The Board recognizes that the Veteran is now service-connected for nephropathy and the April 2016 VA examination report listed a diagnosis of "renal disease, chronic."  The Board finds that a clarifying opinion is required to determine whether the Veteran has kidney disease other than nephropathy, to include any residuals of renal carcinoma, and if so, whether such are related to active service or proximately due to or aggravated by diabetes mellitus type II.  

Review of the VA medical treatment records show diagnoses of major depressive disorder and indicate that the diagnosis is due generally to his medical conditions.  The Board finds that a VA medical examination is required to determine whether any psychiatric disability is related to active service or proximately due to and/or aggravated specifically by his service-connected disabilities.  38 C.F.R. §§ 3.159(c)(4); 3.310. 

Finally, concerning the claim of entitlement to a TDIU, the issue is inextricably intertwined with the aforementioned remanded issues.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to assess whether it is at least as likely as not (50 percent or greater probability) that the Veteran has diabetic retinopathy.  The claims file must be made available for review and noted as such in the examination report.  

Note all manifestations and symptoms of any retinopathy present.  Rationale must be provided for all opinions reached.

2.  Obtain a VA medical opinion addressing whether the Veteran has renal disability other than his service-connected diabetic nephropathy, to specifically include any residuals of renal carcinoma or renal failure.  If examination is necessary to make this determination, such should be scheduled.  The claims file must be made available for review and noted as such in the examination report.  After a review of the claims file, the examiner is asked to address the following: 

*List all diagnoses pertaining to any residuals of renal carcinoma and renal failure, and indicate whether there are any diagnoses other than the service-connected nephropathy.

*Concerning any diagnosis other than nephropathy, is it at least as likely as not (50 percent probability or higher) that the disability is etiologically related to active service, to include his exposure to herbicide agents in Vietnam?  

* Concerning any diagnosis other than nephropathy, is it at least as likely as not (50 percent probability or higher) that the disability is proximately due to or aggravated beyond its natural progression by the Veteran's service-connected diabetes mellitus type II? 

Rationale must be provided for all opinions reached.

3.  Schedule the Veteran for a VA medical examination for his claimed psychiatric disability, other than PTSD.  The claims file must be made available for review and noted as such in the examination report.  After a review of the claims file, the examiner is asked to address the following: 

*Is it at least as likely as not (50 percent probability or higher) that any psychiatric disability, other than PTSD, is etiologically related to active service?

 *Is it at least as likely as not (50 percent probability or higher) that any psychiatric disability is proximately due to or aggravated beyond its natural progression by the Veteran's service-connected disabilities? 

Rationale must be provided for all opinions reached.

4.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


